The appellant filed this bill in the circuit court of Jefferson county, equity side, to enforce a lien on appellee's real estate, situated in Jefferson county, imposed, it is averred, by the registration in that county of a judgment obtained by appellant's intestate in the circuit court of Tuscaloosa county against the appellee. Code, § 4156 et seq. The demurrer's sole ground denied the equity of the bill. The court sustained the demurrer, allowed time for the amendment of the bill if complainant so desired, and subsequently, there being no amendment, dismissed the bill for want of prosecution.
An appeal lies from such order or decree of dismissal; and on that appeal error may be assigned of the action of the court in previously sustaining the demurrer. Code, § 2838; Nelms v. McGraw, 93 Ala. 245, 9 So. 719; Wynn v. Tallapoosa Bank,168 Ala. 469, 483, 53 So. 228.
The statutory method for enforcing liens resulting from the registration of judgments is cumulative, not exclusive; and such a lien may be enforced by bill in equity. Code, § 4829; Gurley v. Robertson, 178 Ala. 326, 332, 59 So. 643, and cases there cited. The bill possesses equity.
The court erred in sustaining the demurrer denying the equity of the bill. The decree is reversed, and the cause is remanded.
Reversed and remanded.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.